Citation Nr: 1417978	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  13-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for coronary artery disease, status post defibrillator implant, to include as due to exposure to ionizing radiation.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for chronic lymphocytic thyroiditis, postoperative, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for thyroid cancer, as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1945 to September 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran submitted timely notice of disagreements in August 2011 and May 2012.  Statements of the case were issued in March 2013 and the Veteran filed a VA Form 9 in March 2013.


FINDINGS OF FACT

1.  A July 2008 Board decision denied the Veteran's petition to reopen his claim for service connection for coronary artery disease, status post defibrillator implant, to include as due to exposure to ionizing radiation.  The Veteran submitted a Motion for Reconsideration, which was denied in December 2008.  The Board decision is final.

2.  Evidence received since the July 2008 Board decision is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim for coronary artery disease, status post defibrillator implant, and does not raise a reasonable possibility of substantiating the claim.

3.  A November 2006 Board decision denied the Veteran's petition to reopen his claim for service connection for chronic lymphocytic thyroiditis, postoperative, to include as due to exposure to ionizing radiation.  The Veteran, nor the Board on its own motion requested reconsideration of the November 2006 Board decision, and thus that decision is final.

4.  Evidence received since the November 2006 Board decision is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim for chronic lymphocytic thyroiditis, postoperative, and does not raise a reasonable possibility of substantiating the claim.

5.  There is no competent and credible evidence establishing that the Veteran has a diagnosis of thyroid cancer.


CONCLUSIONS OF LAW

1.  The July 2008 Board decision that denied the Veteran's petition to reopen his previously denied claim for service connection for coronary artery disease, status post defibrillator implant, is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2013). 

2.  Evidence received since the July 2008 Board decision is not new and material, and the Veteran's claim for service connection for coronary artery disease, status post defibrillator implant is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a). 20.1105 (2013). 

3.  The November 2006 Board decision that denied the Veteran's petition to reopen his previously denied claim for service e connection chronic lymphocytic thyroiditis, postoperative, is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2013). 

4.  Evidence received since the November 2006 Board decision is not new and material, and the Veteran's claim for service connection for chronic lymphocytic thyroiditis, postoperative, is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013). 

5.  The criteria for establishing service connection for thyroid cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(c), 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Letters sent to the Veteran in October 2010 and February 2012 advised the Veteran of the evidence necessary to substantiate the claim for service connection, including the type of evidence required to reopen his previously denied claims, advised of his respective duties, and asked the Veteran to submit information and/or evidence to the RO.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To fulfill Dingess requirements, in October 2010 and February 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A §5103(a) and 38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service records, and post-service private a VA records.  Virtual VA records have been reviewed.  

The Board notes that the Veteran has not been afforded a VA examination for his claimed thyroid cancer and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran had a current diagnosis of thyroid cancer.  The Veteran himself has provided statements that he has thyroid cancer; however, the record is silent for a diagnosis.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim for thyroid cancer.

Additionally, the Board is not required to remand for an etiological examination and opinion in the context of a claim to reopen a finally adjudicated claim where new and material evidence has not been presented or secured.  38 C.F.R. § 3.159 (c)(4)(C)(iii). 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence has been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for Coronary Artery Disease, Status Post Defibrillator Implant, to Include as Due to Exposure to Ionizing Radiation and for Chronic Lymphocytic Thyroiditis, Postoperative, to Include as Due to Exposure to Ionizing Radiation

The Veteran seeks to reopen his claims for entitlement to service connection for coronary artery disease, status post defibrillator implant, to include as due to exposure to ionizing radiation and for chronic lymphocytic thyroiditis, postoperative, to include as due to exposure to ionizing radiation.

Applicable Laws

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  the record reflects that the Veteran filed a Motion for Reconsideration of the July 2008 Board decision, which was denied in December 2008.  The Veteran, nor the Board on its own motion requested reconsideration of the November 2006 Board decision.  Hence, the November 2006 and July 2008 Board decisions are final.

With respect to claim, which has been finally disallowed, the law and regulations provide that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105. 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts

The record reflects that the RO first considered and denied the Veteran's claim for entitlement to service connection for coronary artery disease, status post myocardial infarction and defibrillator implant, in March 2002.  He did not appeal that decision, it therefore became final, and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

A subsequent June 2005 RO decision denied his petition to reopen this claim, concluding there was no new and material evidence to permit reopening.  The Veteran appealed the June 2005 RO decision; however, the Board then denied his request to reopen the claim in November 2006.  

In July 2007, the Veteran sought to reopen his claim again.  The RO denied his petition in an October 2007 rating decision, which the Veteran appealed.  In a July 2008 decision, the Board declined to find that new and material evidence had been submitted to reopen his claim.  The Veteran submitted a Motion for Reconsideration in September 2008, which was denied in December 2008.

The Veteran submitted a new petition to reopen his claim for his heart disorder in October 2010, which was denied by the RO in an April 2011 rating decision.  The Veteran is appealing the April 2011 rating decision. 
 
In this instance, since the claim was denied on the basis that there was no evidence the Veteran had a heart disorder during service or within one year after service, and because heart disease is not a radiogenic disease, the Board finds that new and material evidence would consist of evidence that the Veteran had a heart disorder in service or within one year after service or evidence that his heart disorder was due to service.

Regarding the Veteran's thyroid disorder, the record reflects that the RO first considered and denied the Veteran's claim for entitlement to service connection for chronic lymphocytic thyroiditis in June 1995.  He did not appeal that decision, it therefore became final, and binding based on the evidence then of record.  38 U.S.C.A. § 7105.  

The Veteran submitted a claim for service connection for thyroid problems again in August 2001.  In a March 2002 rating decision, the RO determined that new and material evidence had not been received and thus did not reopen the claim.  The Veteran did not appeal that decision and it became final.  

In November 2004, the Veteran requested that his thyroid claim be reopened and the RO denied the request in a June 2005 rating decision.  The Veteran appealed that decision, and the Board denied the Veteran's request to reopen the claim for thyroid problems in a November 2006 decision.  This Board decision also became final.

The Veteran submitted a request to reopen his claim for his thyroid disorder in October 2010, which was denied by the RO in an April 2011 rating decision.  The Veteran is appealing the April 2011 rating decision.

In this instance, since the claim was originally denied on the basis that thyroiditis was not a radiogenic disease and there was no evidence that the Veteran's thyroiditis was incurred during service or within one year after service, the Board finds that new and material evidence would consist of evidence that the Veteran had thyroiditis in service or within one year after service, or evidence that his thyroiditis was due to service.


Analysis

In determining whether there is new and material evidence to reopen a claim, the Board need only look to the evidence submitted since the last final disallowance of the claim - regardless of the specific basis of that prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, the Board's November 2006 (thyroid) and July 2008 (heart) decisions mark the starting points, since they are the last final denials for the claims.

Since the November 2006 and July 2008 Board decisions, the Veteran submitted lay statements from friends and family members.  Private treatment records have also been submitted indicating treatment for cardiac disorders and thyroid disorders.

The Veteran's statements and statements from friends and family members were not previously submitted; however, to the extent that the Veteran has offered lay statements in an attempt to establish that he has a heart disorder and thyroid disorder as a result of military service, the Board notes that such evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denials, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  Similar to the written statements previously submitted, such evidence is not sufficient to reopen the claims because it contains contentions that are substantively identical to those made in connection with the prior denials.  Consequently, merely to reiterate these same allegations and arguments, when previously made, does not constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, since those individuals do not possess the medical expertise and training to competently offer an opinion as to whether the Veteran's heart disorder and thyroid disorder are related to military service, lay allegations purporting to do so also are not material.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, where, as here, resolution of the issues turn on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen previously disallowed claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received does not relate to an unestablished fact necessary to substantiate the claims and thus is not material. 

III.  Entitlement to Service Connection for Thyroid Cancer, to Include as Due to Exposure to Ionizing Radiation

The Veteran seeks entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.

Applicable Laws

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for a disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The term "radiation-exposed Veteran" means either a Veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).

Facts
 
Regarding the first approach noted above, thyroid cancer is a disease specific to radiation-exposed Veterans.  See 38 C.F.R. § 3.309(d)(2). 

Importantly, exposure to ionizing radiation has been conceded as the Veteran participated in Operation Crossroads.  See November 2005 Defense Threat Reduction Agency letter.

The Veteran's service treatment records fail to reflect that he was diagnosed with thyroid cancer at any time during service.

Post-service records indicate that in May 1976 the Veteran underwent a partial thyroidectomy.  It was noted that the thyroid was dense, extremely firm, contracted and small.  The isthmus and anterior portion of both lobes were excised.  A biopsy was performed and the Veteran was diagnosed with chronic thyroiditis.  

A January 1979 record noted that the Veteran had a benign thyroid nodule taken off several years ago.

The Veteran was afforded a VA examination in March 1995.  It was noted that the Veteran began having difficulty swallowing in 1976 and was thought to have thyroiditis and had a subtotal thyroidectomy with a final diagnosis of chronic thyroiditis.  The examiner diagnosed the Veteran with postoperative status removal of a thyroid adenoma with necessary thyroid supplement given.  

In December 2005, a VA outpatient note indicates that the Veteran complained of pain in the thyroid area with swallowing.  It was noted that the Veteran had a partial thyroidectomy reportedly for hard-encased thyroid.  An ultrasound was completed and revealed a normal size right lobe and a significantly small left lobe, representing residual from a partial thyroidectomy.  The ultrasound was otherwise unremarkable.  

The Veteran's treating physician submitted a problem list in September 2011.  It noted that the Veteran had a benign neoplasm of thyroid glands and hypothyroidism.  There was no indication that the Veteran had been diagnosed with thyroid cancer.

The Veteran's wife submitted a statement in April 2013.  She stated she was in the waiting room when the Veteran was operated on for his thyroid sickness.  She asserted that at the end of the procedure, the doctor said he had to remove the entire left thyroid and there was very hard tissue around the thyroid that they had to chisel out to remove it.  She also stated that the physician said the lower end of the thyroid had begun to develop cancer so they removed the entire left thyroid.

The Board notes that the Veteran's representative has indicated that the thyroid surgical report should be obtained and associated with the claims file.  See March 2014 Appellant's Brief.  Importantly, the surgical report from the thyroidectomy is currently in the claims file.  See May 1976 surgical report.

Analysis

As stated previously, in order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Here, the Veteran has no in-service or post-service diagnosis of thyroid cancer.  Additionally, while the Veteran and his wife are competent to describe his symptoms, they have not shown that they have specialized training sufficient to render a diagnosis of thyroid cancer, as such requires medical testing and expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, their opinions on this matter are not competent medical evidence.  In any event, the Board finds the lack of medical findings to be of greater probative value in this regard. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Here, the Veteran has been diagnosed with a benign thyroid nodule, not thyroid cancer.   Accordingly, in the absence of objective evidence of a current diagnosis of thyroid cancer during the period of the claim, service connection for thyroid cancer is not warranted on any basis and must be denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence not having been submitted, the Veteran's application to reopen the claim of entitlement to service connection coronary artery disease, status post defibrillator implant, to include as due to exposure to ionizing radiation, is denied. 

New and material evidence not having been submitted, the Veteran's application to reopen the claim of entitlement to service connection for chronic lymphocytic thyroiditis, postoperative, is denied.

Service connection for thyroid cancer, as due to exposure to ionizing radiation, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


